DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species II in the reply filed on 02/23/2022 is acknowledged.
Claims 6, 7, 9 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/23/2022.

Information Disclosure Statement
Information Disclosure Statements (IDS) submitted on 09/02/2020, 08/10/2021 and 10/06/2021 are considered and signed IDS forms are attached.

Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1, line 2 recites “ethylene vinyl acetate component”, which should be “an ethylene vinyl acetate component”.  Appropriate correction is required.
Claim 1 objected to because of the following informalities:  Claim 1, line 4 recites “the polyethylene film”, which should be “the polyethylene film product”.  Appropriate correction is required.
Claim 1 objected to because of the following informalities:  Claim 1, line 5 recites “the film product”, which should be “the polyethylene film product”.  Appropriate correction is required.
Claim 1 objected to because of the following informalities:  Claim 1, line 6 recites “the packaging”, which should be “the easy open packaging”.  Appropriate correction is required.
Claim 13 objected to because of the following informalities:  Claim 13 recites “a film” in line 3 which should be “the film”, and “packaging” in line 4, which should be “a packaging”.  Appropriate correction is required.
Claim 17 objected to because of the following informalities:  Claim 17, line 2 recites “ethylene vinyl acetate component”, which should be “an ethylene vinyl acetate component”.  Appropriate correction is required.
Claim 17 objected to because of the following informalities:  Claim 17, line 7 recites “the packaging”, which should be “the barrier packaging”.  Appropriate correction is required.
Claims 18-21 objected to because of the following informalities:  Claims 18-21, line 1 recite “The polyethylene film product”, which should be “The film product”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 12-14, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the polyethylene component comprises ……polyethylene and ethylene acetate”. The scope of the claim is confusing given that it is not clear if the polyethylene film 
For the purpose of examination, the examiner construes that the polyethylene film product comprises a layer that comprises polyethylene component and an ethylene vinyl acetate. It is suggested that the claim 1 is amended to recite the polyethylene film product comprises a layer comprising a polyethylene component and an ethylene vinyl acetate component and accordingly amending the dependent claims.
Claim 12 recites the limitation "the polyethylene" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “the film is formed via blending of the polyethylene and ethylene vinyl acetate”. The scope of the claim is confusing given that it is not clear how the film can be formed via both co-extrusion and blending. 
Claim 13 recites the limitation "the polyethylene film" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the polyethylene" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the polyethylene film" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the ethylene vinyl alcohol barrier layer" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites “the polyethylene component comprises ……polyethylene and ethylene acetate”. The scope of the claim is confusing given that it is not clear if the film product comprises a layer that comprises only high density polyethylene and ethylene vinyl acetate, only standard density polyethylene and ethylene vinyl acetate, or only low density polyethylene and ethylene vinyl acetate or if the polyethylene component comprises only high density polyethylene and ethylene vinyl acetate, only standard density polyethylene and ethylene vinyl acetate, or only low density polyethylene and ethylene vinyl acetate. Further, it is not clear if the ethylene vinyl acetate is “the ethylene vinyl acetate component” of claim 17 or an additional ethylene vinyl acetate.
For the purpose of examination, the examiner construes that the film product comprises a layer that comprises polyethylene component and an ethylene vinyl acetate. It is suggested that the claim 17 is amended to recite the film product comprises a layer comprising a polyethylene component and an ethylene vinyl acetate component and accordingly amending the dependent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 19 recites “the barrier sealant layer component comprises polyethylene/ethylene vinyl alcohol” which is already recited in claim 17. Accordingly, claim 19 fails to further the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kian et al. (US 2016/0185087 A1).

Regarding claims 1-5, Kian et al. disclose a polyolefin film (polyethylene film product) that can be subjected to laser cutting and effectively shaped and/or patterned by the laser (see Abstract and paragraph 0049). The polyolefin film comprises a blend of polyolefin and ethylene vinyl acetate (EVA) in a blend ratio of about 60 to about 80 wt% polyolefin and about 20 to about 40% EVA (see paragraph 0050). The ratio of polyolefin to EVA overlaps with that of the present invention (see paragraph 0028 of published application). The polyolefin can be high density polyethylene (HDPE) and low density polyethylene (LDPE) (see paragraph 0053). The polyolefin can only comprise polyolefin and EVA (see paragraphs 0050, 0052). Accordingly, the polyethylene component can comprises only HDPE and EVA or only LDPE and EVA.
Kian et al. do not disclose that the polyethylene film product comprises ethylene vinyl acetate component in an amount sufficient to increase laser absorption of the polyethylene film such that a line produced by laser scoring can be torn without the use of a tool and the film product can be laminated to a sealant layer component comprising polyethylene/ethylene vinyl alcohol to produce easy open packaging, the packaging being recyclable due to the similarity of the components, wherein the sealant comprises polyethylene/ethylene vinyl alcohol.
 However, given that the polyethylene film product and amount of ethylene vinyl acetate is identical to that of the present invention, it is inherent or obvious the polyethylene film product of Kian et al. comprises ethylene vinyl acetate component in an amount sufficient to increase laser absorption of the polyethylene film such that a line produced by laser scoring can be torn without the use of a tool and the film product can be laminated to a sealant layer component comprising polyethylene/ethylene vinyl alcohol to produce easy open packaging, the packaging being recyclable due to the similarity of the components, wherein the sealant comprises polyethylene/ethylene vinyl alcohol.
In light of the overlap between the claimed polyethylene film product and that disclosed by Kian et al., it would have been obvious to one of ordinary skill in the art to use a polyethylene film product that is both disclosed by Kian et al. and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.

Regarding claims 10 and 12-14, Kian et al. disclose the polyethylene film product as set forth above. As noted above, polyolefin film comprises a blend of polyethylene that is HDPE or LDPE and ethylene vinyl acetate (i.e. additive). Further, the polyethylene film product are laser cuttable (see paragraph 0066). That is, laser processing the film formed by cutting.
Kian et al. do not disclose “a recyclable film product”.
While there is no disclosure that the polyethylene film product is a recyclable film product as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. recyclable film product, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art film product and further that the prior art structure which is a film product identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
In light of the overlap between the claimed polyethylene film product and that disclosed by Kian et al., it would have been obvious to one of ordinary skill in the art to use a polyethylene film product that is both disclosed by Kian et al. and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.

Claims 1-5, 10, 12-14 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sorem et al. (US 2015/0123317 A1) in view of Kian et al. (US 2016/0185087 A1).

Regarding claims 1-5, Sorem et al. disclose a film structure (polyethylene film product) comprising an outer layer 110 and a barrier layer 102 (see Figure 1A and paragraph 0019). The outer layer comprises a blend of polyethylene and ethylene vinyl acetate (see paragraph 0026). The barrier layer (i.e. barrier sealant layer) comprises a blend of ethylene vinyl alcohol and polyethylene (see paragraph 0022). The film structure can be scored (see Abstract and paragraph 0002). The film structure comprising barrier layers can be used for packaging applications such as food package (see paragraph 0014).
Sorem et al. do not disclose that the film product comprises ethylene vinyl acetate component in an amount sufficient to increase laser absorption of the film product such that a line produced by laser scoring can be torn without the use of a tool and the film product can be laminated to a sealant layer component comprising polyethylene/ethylene vinyl alcohol to produce easy open packaging. Sorem et al. do not disclose packaging being recyclable due to the similarity of the components.
Kian et al. disclose a polyolefin film that can be subjected to laser cutting and effectively shaped and/or patterned by the laser (see Abstract and paragraph 0049). The polyolefin film comprises a blend of polyolefin and ethylene vinyl acetate (EVA) in a blend ratio of about 60 to about 80 wt% polyolefin and about 20 to about 40% EVA (see paragraph 0050). The ratio of polyolefin to EVA overlaps with that of the present invention (see paragraph 0028 of published application). The polyolefin can be high density polyethylene (HDPE) and low density polyethylene (LDPE) (see paragraph 0053). The polyolefin can only comprise polyolefin and EVA (see paragraphs 0050, 0052). Accordingly, the polyethylene component can comprises only HDPE and EVA or only LDPE and EVA.
In light of motivation for using polyolefin film comprising blend of polyethylene and ethylene vinyl acetate disclosed by Kian et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use polyolefin film of Kian et al. as the outer layer in Sorem et al. in order to improve laser cutting and effective shaping and patterning by the laser, and thereby arrive at the claimed invention.
Sorem et al. in view of Kian et al. do not disclose that the film product comprises ethylene vinyl acetate component in an amount sufficient to increase laser absorption of the film product such that a line produced by laser scoring can be torn without the use of a tool and the film product can be laminated to a sealant layer component comprising polyethylene/ethylene vinyl alcohol to produce easy open packaging.
 However, given that the film product of and amount of ethylene vinyl acetate disclosed by Sorem et al. in view of Kian et al. is identical to that of the present invention, it is inherent or obvious the film product of Sorem et al. in view of Kian et al. comprises ethylene vinyl acetate component in an amount sufficient to increase laser absorption of the film product such that a line  produced by laser scoring can be torn without the use of a tool and the film product can be laminated to a sealant layer component comprising polyethylene/ethylene vinyl alcohol  to produce easy open packaging.
Further, given that the packaging (film product) including outer layer (polyethylene film) and barrier layer (barrier sealant layer) of Sorem et al. in view of Kian et al. is identical to that of the present invention, the packaging of Sorem et al. in view of Kian et al. is recyclable due to the similarity of the components.

Regarding claims 10 and 12-14, Sorem et al. in view of Kian et al. disclose the film product as set forth above. As noted above, polyolefin film (outer layer) comprises a blend of polyethylene that is HDPE or LDPE and ethylene vinyl acetate (i.e. additive). Further, the film structure can be scored (see Abstract and paragraph 0002).
Sorem et al. in view of Kian et al. do not disclose “a recyclable film product”.
While there is no disclosure that the polyethylene film product is a recyclable film product as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. recyclable film product, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art film product and further that the prior art structure which is a film product identical to that set forth in the present claims is capable of performing the recited purpose or intended use.

Regarding claims 17-21, Sorem et al. disclose a film structure (film product) comprising an outer layer 110 and a barrier layer 102 (see Figure 1A and paragraphs 0019). The outer layer comprises a blend of polyethylene and ethylene vinyl acetate (see paragraph 0026). The barrier layer (i.e. barrier sealant layer) comprises a blend of ethylene vinyl alcohol and polyethylene (see paragraph 0022).  Given that film structure comprises the barrier layer, the film structure has barrier properties. The film structure can be scored (see Abstract and paragraph 0002). The film structure comprising barrier layers can be used for packaging applications such as food package (see paragraph 0014). That is, the film structure is a barrier packaging.
Sorem et al. do not disclose that the film product comprises ethylene vinyl acetate component in an amount sufficient to increase laser absorption of the film product such that a feature produced by laser scoring can be torn without the use of a tool and in an amount sufficient enough to prevent laser transmission from damaging a barrier layer. Sorem et al. do not disclose packaging being recyclable due to the similarity of the components.
Kian et al. disclose a polyolefin film that can be subjected to laser cutting and effectively shaped and/or patterned by the laser (see Abstract and paragraph 0049). The polyolefin film comprises a blend of polyolefin and ethylene vinyl acetate (EVA) in a blend ratio of about 60 to 
In light of motivation for using polyolefin film comprising blend of polyethylene and ethylene vinyl acetate disclosed by Kian et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use polyolefin film of Kian et al. as the outer layer in Sorem et al. in order to improve laser cutting and effective shaping and patterning by the laser, and thereby arrive at the claimed invention.
Sorem et al. in view of Kian et al. do not disclose that the film product comprises ethylene vinyl acetate component in an amount sufficient to increase laser absorption of the film product such that a feature produced by laser scoring can be torn without the use of a tool and in an amount sufficient enough to prevent laser transmission from damaging a barrier layer.
 However, given that the film product of and amount of ethylene vinyl acetate disclosed by Sorem et al. in view of Kian et al. is identical to that of the present invention, it is inherent or obvious the film product of Sorem et al. in view of Kian et al. comprises ethylene vinyl acetate component in an amount sufficient to increase laser absorption of the film product such that a feature produced by laser scoring can be torn without the use of a tool and in an amount sufficient enough to prevent laser transmission from damaging a barrier layer.
Further, given that the packaging (film product) including outer layer (polyethylene film) and barrier layer (barrier sealant layer) of Sorem et al. in view of Kian et al. is identical to that presently claimed, the packaging of Sorem et al. in view of Kian et al. is recyclable due to the similarity of the components.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787